Exhibit SUMMIT FINANCIAL GROUP, INC. BOARD ATTENDANCE AND COMPENSATION POLICY 1.PURPOSE AND CONTENTS General This section outlines the Summit Financial Group and its subsidiaries Board Attendance and Compensation Policy, formalized by the Board of Directors of Summit Financial Group, Inc. on the date indicated above. Topics covered in this policy are: Retainer and Fees for Subsidiary Board MembersTopic 2 Retainer and Fees for Summit Board Members Topic 3 Meeting Fees for Division Board Members Topic 4 Employee-Directors Topic 5 Expense ReimbursementTopic 6 Payment by Direct Deposit and Deferral of Payments Topic 7 AttendanceTopic 8 RenominationTopic 9 Mandatory Retirement Topic 10 Benefits Topic 11 Deferred Compensation Plan Topic 12 Stock Requirements Topic 13 Effective Date All employees of Summit Financial Group, Inc., herein referred to as the “Summit”, must comply with the terms of this policy immediately.Managers, employees and technical personnel must modify system configurations and procedures, if necessary, to comply with the terms of this plan within 10 business days. 2.RETAINER AND FEES FOR SUBSIDIARY BOARD MEMBERS Members of the board of directors of the subsidiaries of Summit will be paid retainer fees based on the asset size for each bank as of December 31st of the prior year, as follows: Asset Size of BankAnnual RetainerFee Per
